Citation Nr: 1609790	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-01 081	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina.


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board granted service connection for hearing loss and tinnitus.  At that time, the Board also remanded the low back claim for further development.


FINDING OF FACT

The Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's June 2015 remand.

The Veteran was provided a VA medical examination in September 2015.  The examination was scheduled by the RO pursuant to the June 2015 Board remand.  The September 2015 VA examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b) (2015).

Analysis

In his May 2011 application for benefits, the Veteran indicated that his lower back condition began in service, in 1967.  He believes that his service caused his current problems.

The Veteran's service treatment records are silent for complaints of low back pain.  The first clinical mention of back pain in in a September 1999 VA treatment record.  X-rays from the July 2000 VA examination show mild degenerative changes of the lumbar vertebral bodies with mild spurring noted.  The examiner also noted joint space narrowing of the L4-L5 and L5-S1 interspaces and some mild sclerosis along the sacral iliac joint on the right.

Since the VA treatment records contain a current diagnosis of a back condition, the Board found in June 2015 that the evidence gave some indication that the Veteran's back symptoms may be associated with service.  Thus, the case was remanded in order to afford the Veteran a VA examination, to determine if his low back condition was related to service.

The Veteran underwent a VA examination in September 2015.  The diagnoses were degenerative disc disease of the thoracolumbar spine and lumbar radiculitis.  The Veteran reported chronic low back pain to the examiner since the late 1980's or early 1990's.  He stated that he developed low back pain while on active duty but was unclear of the specific treatment offered.  He noted that his pain remained intermittent over the next 10 to 20 years, becoming more severe over time.

The examiner gave the opinion that the Veteran's current low back condition was not incurred in or caused by service.  He noted that there are no complaints in the service treatment records and no available medical records at all for 25 years after service.  The Veteran's first treatment for low back pain was in 1999, more than 30 years after separation from service, and showed a normal examination.  The inability of the Veteran to state a specific onset of the condition or describe any specific injuries that occurred during active duty, as well as the untimely manner after service with which he sought treatment, showed the examiner that the current back condition was not incurred in or proximately due to service.

The Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The Veteran has a current low back disability; however, the evidence is not sufficient to support a finding that the Veteran's condition occurred in or was caused by service.  The Veteran reported to the September 2015 VA examiner that he developed low back pain while on active duty; however, he also reported to the same examiner that the pain began in the late 1980's or early 1990's.  Additionally, in a September 1999 VA treatment record, the Veteran reported that he hurt his back "several years ago."

The Board does not find credible the Veteran's recollection that his back pain began in service.  As detailed above, the Veteran indicated in September 1999 that his back pain began several years ago, which does not connotate 30 years, and in September 2015 he indicated the back pain began sometime in the late 1980's or early 1990's.

Furthermore, the Veteran's service treatment records are silent for a low back condition and he did not seek treatment until 1999.  Although lack of treatment does not necessarily equate to a lack of symptoms, when the Veteran did start to receive treatment for low back pain in 1999, he made no mention of an in-service back condition or decades of low back pain.  Given these inconsistencies, the Board does not accord the Veteran's statement of experiencing low back pain in service considerable evidentiary weight.

Conversely, the Board finds that the opinion of the September 2015VA examiner deserves significant probative weight as it is persuasive as to the complex medical question of whether the current low back disability is related to service.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In forming his opinion, the VA examiner reviewed the evidence and considered the Veteran's lay statement regarding his back condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner explained with several reasons as to why there was no relationship and the opinion finds support in the record.  Therefore, the Board finds the probative, competent evidence of record does not demonstrate the Veteran's back condition had its onset during, or is causally or etiologically related to his active duty.

Furthermore, degenerative arthritis is documented in the July 2000 VA examination report.  To the extent the Veteran has arthritis of the lumbar spine, the evidence does not establish that the disability manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a).  Also, a continuity of symptomatology is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303(b) for arthritis.  The evidence shows that the Veteran first sought treatment for his back in 1999, over 30 years after separation from service, and the inconsistent recollection of experiencing low back pain fails to show a continuity of symptomatology.

In summary, a low back disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current low back condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER

Service connection for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


